DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-24 were pending and were rejected in the previous office action. Claims 1, 9, 11, 15-16, 19, and 21-24 were amended. Claims 1-24 remain pending and are examined in this office action. 

Response to Arguments
Claim Interpretation – 112(f):
Applicant’s amendments to claims 15 and 22 to replace the 112(f) elements (i.e. generic placeholders modified by function language without sufficient structure to perform the claimed functions) with a processor have obviated the previous 112(f) interpretations. 
Claim Objections:
Applicant’s amendments to claims 1 and 15 obviate the previous objections for informalities, therefore they are withdrawn. 
35 USC § 103: 
Applicant’s arguments with respect to the previous § 103 rejections of claims 1-21 (pgs. 17-20 of remarks filed 11/16/2020) have been fully considered and they are persuasive. Applicant’s amendments have overcome the prior art of record, see section titled “Novelty/Non-Obviousness” below. 
Applicant’s arguments with respect to the previous § 103 rejections of claims 22-24 (pgs. 20-21 of remarks filed 11/16/2020) have been considered but they are moot as they do not 
35 USC § 101:
Applicant’s arguments with respect to the previous § 101 rejection of claims 1-24 (pgs. 21-29 of remarks filed 11/16/2020) have been fully considered but they are not persuasive. 
Applicant first argues that the claims are not directed to an abstract idea because they do not attempt to preempt every application for “determining and selecting an optimal shipping configuration and packing instruction for shipping products in shipping containers” and the claims contain aspects that cannot be performed in the human mind (pgs. 22-23 of remarks). The examiner respectfully disagrees. First, as described in MPEP 2106.04: “While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1150, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379, 115 USPQ2d 1152, 1158 (Fed. Cir. 2015).” Therefore questions of preemption are addressed by the two part analysis. Second, the examiner respectfully disagrees that the claims do not recite limitations which under the broadest reasonable interpretation, but for the recitation of generic computer elements, cover mental processes. Ranking and selecting containers for placing products as described in the claimed invention are matters of observation, evaluation, and judgement and there is nothing beyond the generically recited computing elements that would prevent the human mind from performing these tasks amounting to observation, evaluation, and judgement of the shipping containers and products. Applicant draws further attention to technical features such as the retrieving of rules from a database and zone information – however, the database is merely a generic computer element and obtaining data from a third 
Applicant further argues that the claims are not directed to an abstract idea because even if they recite an abstract idea, they integrate it into a practical application (pgs. 25-27 of remarks). In support of this, applicant recites essentially the entirety of independent claims 1/15 and provides conclusory analysis that the claim considered as a whole provides a technical improvement in the field of layout configuration. However, in addition to not specifying a particular improvement or claim element(s) that directly amount to the purported improvement, layout configuration selection in of itself is not a technical field. Instead, it is at best the business process of layout configuration that is improved by the implementation of the abstract concepts by using generic computer implementation. See MPEP 2106.05(f): “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more…Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).” Therefore, as applicant’s argued improvements and technical features are simply improvements to efficiency brought about by implementation on generic computers, the claims are instead reciting instructions to apply the abstract idea for 
Applicant next argues that the claims amount to significantly more than the alleged abstract idea (pgs. 27-29 of remarks). Applicant’s conclusion that the claims are eligible under § 101 because they distinguish from the prior art of record is not persuasive as “the search for an inventive concept should not be confused with a novelty or non-obviousness determination” (citing MPEP 2106.05). MPEP 2106.04 further explains: “The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel or newly discovered, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were "‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection." Myriad, 569 U.S. 576, 589, 106 USPQ2d at 1976, 1978 (noting that Myriad discovered the BRCA1 and BRCA1 genes and quoting Mayo, 566 U.S. 71, 101 USPQ2d at 1965); Flook, 437 U.S. at 591-92, 198 USPQ2d at 198 ("the novelty of the mathematical algorithm is not a determining factor at all"); Mayo, 566 U.S. 73-74, 78, 101 USPQ2d 1966, 1968 (noting that the claims embody the researcher's discoveries of laws of Myriad, 569 U.S. at 589, 106 USPQ2d at 1978-79 (quoting Mayo, 566 U.S. at 86, 101 USPQ2d at 1971). See also Myriad, 569 U.S. at 591, 106 USPQ2d at 1979 ("Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101 inquiry."). The Federal Circuit has also applied this principle, for example, when holding a concept of using advertising as an exchange or currency to be an abstract idea, despite the patentee’s arguments that the concept was "new". Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714-15, 112 USPQ2d 1750, 1753-54 (Fed. Cir. 2014). Cf. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a new abstract idea is still an abstract idea") (emphasis in original).” 
Applicant’s final argument is that the claims involve an “inventive concept” under § 101 because the claims recite features that exceed “well-understood, routine, conventional activities” already known in the industry (pg. 28). However, applicant does not identify any particular feature, and as mentioned above, the technical elements (e.g. processor, storage, database, communication platform, generic user interface) in the claimed invention amount to the implementation of the abstract idea on generic computers, and at best link the performance of the abstract idea to a particular technological environment/field of use. 
Therefore the § 101 rejection of claims 1-24 is maintained and is updated below to reflect the amendments to the claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement 


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claim 1 and 15 recite limitations for obtaining a request for a packing instructions from a user, wherein the request comprises weight information and dimension information of the plurality of products, and dimension information of one or more containers available for containing the plurality of products; obtaining a rate table including shipping rate information related to one or more shipping carriers identified by the user; ranking the plurality of products based on at least one of their weight information and dimension information to generate a first ranking list; ranking the one or more containers based on their dimension information to generate a second ranking list; determining, based on the first ranking list and the second ranking list, a plurality of layout configurations for packing the plurality of products into at least one container selected from the one or more containers; wherein determining each of the plurality of layout configurations comprises picking a product on top of the first ranking list, retrieving rules related to: existing products already assigned for packing, the product, the container, and the rate table, determining whether a container is found in the second ranking list to satisfy the rules, when the container is found in the second ranking list to satisfy the rules, assigning the product to a location within the container for packing; when no container is found is the second ranking list to satisfy the rules, ranking a plurality of new containers to generate a third ranking list, opening a new container that has a lowest cost-per-item among the third ranking list, and assigning the product to a location within the new container for packing; when no container is found in the second ranking list to satisfy the rules, ranking a plurality of new containers to generate a third ranking list, opening a new container that has a lowest cost-per-item among the third ranking list, and assigning the product to a location within the new container for packing, updating information of the product, 
Claim 22 recites limitations for obtaining a request for a packing instruction from a user, wherein the request comprises: weight information and dimension information of the plurality of products, dimension information of one or more containers available for containing the plurality of products, and an identification of one or more shipping carriers, and a rate table including shipping rate information related to the one or more shipping carriers from a third party based on the request; and obtaining, from the third party, zone information of origin and destination for shipping the plurality of products, wherein the rate table comprises shipping rates according to a discount or deal agreed between the user and at least one of the one or more shipping carriers regarding both the zone information of the origin and the zone information of the destination for shipping the plurality of products; ranking the plurality of products based on at least one of their weight information and dimension information to generate a first ranking list, ranking the one or more containers based on their dimension information to generate a second ranking list, determining, based on the first ranking list and the second ranking list, a plurality of layout configurations for packing the plurality of products into at least one container selected from the one or more containers, selecting a layout configuration from the plurality of layout configurations based on: the rate table, the zone information of the origin, and the zone information of the destination, wherein the selected layout configuration minimizes a cost of shipping the plurality of products.
All of the processes above amount to selecting an optimal configuration of shipping items in one or more containers based on information about shipping rates between origin and destination zones, the parameters of products to be shipped, and parameters of containers for 
The additional elements in independent claims 1, 15, and 22 do not integrate the judicial exception into a practical application because the claims recite mere instructions to apply the 
Claims 1, 15, and 22 do not recite any additional elements that amount to significantly more than the abstract idea, whether they are considered alone or in an ordered combination. As mentioned above, the claims recite mere instructions to apply the abstract idea using generic computer components (i.e. processor, storage, communication platform, user interface) and at best link the performance of the abstract idea to a particular technological environment (input and output via user interface) but do not add anything significant to the claims that indicates they are directed to anything other than the abstract idea when considered as a whole. The retrieval of information from a database, as mentioned above, amounts to insignificant extrasolution activity (i.e. mere data gathering) and such functions have been found by the courts to be well-understood, routine, and conventional. See MPEP 2106.04(d)(II), citing Versata and OIP Techs. 
Dependent claims 2-13, 16-21, and 23-24 recite further processes that narrow the abstract idea and provide further instructions for implementing the abstract idea on the generic computer components discussed above, but do not add any further additional elements to the claims or add any significantly limitations that change the fact that the claims considered as a whole are recite an abstract idea. For example, the dependent claims recite limitations further describing retrieved rate table information and zone information (claims 2, 5-7, 16-17, 25), additional steps describing information used in the layout configuration determination and ranking of the items/containers (claims 3-4, 8-11, 18-21, 23), calculating an estimated shipping rate for the shipment (claim 12), and further describing the containers (claim 13). Therefore, claims 2-13, 16-21, and 23-24 do not recite anything that amounts to significantly more than the abstract idea but instead recite further abstract idea rules. Dependent claim 14 provides additional steps including generating a visual illustration (similar to claims 15 and 22) and adds additional steps for obtaining and input and updating the configurations and visualization based on the input. However, these steps are recited at a high level of generality (e.g. user input could be any type of input information) and are essentially the same as repeating the abstract idea steps above, but using different input data, therefore it does not add significantly more than the abstract idea as the functions involved are mere instructions to apply the processes for determining and selecting an optimal shipping configuration using generic computer implementation. Furthermore, the user interface functions recited are highly generic and do not indicate anything other than that visual information is output in response to an input (i.e. the ordinary function of a graphical user interface). 
Therefore, claims 1-24 are ineligible under § 101. However, should applicant wish to amend claim 14 (and include in claim 1) to describe specific user inputs describing how the user edits the displayed layout visualization that are displayed using the user interface (e.g. specific 

Novelty/Non-Obviousness
Claims 1-21 are novel/non-obvious for the following reasons:
Independent claims 1 and 15: 
US 20140172736 A1 to Saha (previously cited) teaches a method for managing a shipment of products (Saha: ¶ 0006) including receiving items to be shipped, i.e. a request for packing (Saha: ¶ 0025) that includes weight and dimension information of the products (Saha: ¶ 0025), using the dimension information to generate an optimal configuration of items in each container (Saha: ¶ 0028), obtaining shipping rates from carrier databases related to one or more shipping carriers identified by the user (Saha: ¶ 0028-0029), ranking the products based on weight information and dimension information to generate a first ranking list (Saha: ¶ 0030), ranking the containers based on dimension information to generate a second ranking list (Saha: ¶ 0031), determining based on the first ranking list and the second ranking list, a plurality of layout configurations for packing the products into at least one container selected from the one or more containers (Saha: ¶ 0034, ¶ 0042-0044, ¶ 0080-0083, ¶ 0088-0090, Figs. 4-5), selecting a layout configuration from the plurality of layout configurations based at least partially on the rate table (Saha: ¶ 0094, ¶ 0098; also ¶ 0030 ¶ 0041, ¶ 0046-0047), wherein the selected layout configuration minimizes a cost of shipping the products (Saha: ¶ 0030  ¶ 0046-0047, ¶ 0056, ¶ 0094 selection of shipping option with the lowest cost), and displays packing configurations to the user (Saha: ¶ 0042). Saha further teaches picking a product on top of the first ranking list (Saha: ¶ 0031-0032), determining whether a product can fit within an existing container (Saha: ¶ 0031-0032) and if not then assigning a new container (Saha: ¶ 0062-0066), assigning the product to a location within the container for packing (Saha: ¶ 0031-0034), and 
US 6721762 B1 to Levine (previously cited) teaches an input means for inputting the parameters, e.g. dimensions, associated with containers that available for packing items in (Levine: Col. 5: 20-25, and Col. 23: 9-32; also see Figs. 12 and 23; Col. 6: 32-34 and Col. 8: 8-10) and providing a packing instruction via a user interface/visual illustration based on the selected layout configuration to the user (Levine: Col. 13: 10-13 and Col. 6: 37-42). 
US 8504413 B1 to Rowe (newly cited) teaches a generation of a container plan which involve assigning items to logical containers and allocating a new container to the container plan if it is determined that the next item in the list does not fit within the existing list of allocated logical containers based on constraints relating to the containers, list of remaining items, and items already placed into the logical containers to determine if the items will fit(Rowe: Fig. 5 steps 508-518 and Col. 9: 55 – Col. 10: 51).
(Other relevant references) US 20120158627 A1 to Arunapuram (newly cited) teaches a method for optimally packing items into at least one container, wherein a plurality of constraints, i.e. rules, relating to weight and volume requirement and dimensions of the container (Arunapuram: ¶ 0019, ¶ 0040, ¶ 0043) and minimization of cost (Arunapuram: ¶ 0043-0044, 0046).  US 6876958 B1 to Chowdbury (newly cited) teaches optimization of packing for cartonizing an order using a minimum number of cases (see Fig. 2 process). US 20030200111 A1 to Damji (previously cited) teaches a method for optimal packaging and shipping of goods by gathering data from sources including shipping and transportation rates to determine the optimal configuration for packaging, and calculating a least total cost of material, labor, and freight combined (Damji: ¶ 0015, ¶ 0029-0031). US 20130218799 A1 to Lehmann (newly cited) teaches a method for choosing a container for items, wherein it is determined whether using a standard container would be the lowest cost or if a custom container may be made to ship the item at a lower cost (Lehmann: ¶ 0016-0018). Other references relating to optimal packing of 
However, regarding the limitations: 
“wherein determining each of the plurality of layout configurations comprises: picking a product on top of the first ranking list, retrieving, from a database, rules related to: existing products already assigned for packing, the product, the container, and the rate table, determining whether a container is found in the second ranking list to satisfy the rules… when no container is found in the second ranking list to satisfy the rules, ranking a plurality of new containers to generate a third ranking list, opening a new container that has a lowest cost-per-item among the third ranking list”
Although Saha teaches placing items within a new container upon a determination that an item would not fit within an existing container (Saha: ¶ 0062-0066), and Rowe teaches allocating a new container to a container plan in response to determining that an item will not fit into the container based on various rules (Rowe: Fig. 5 steps 512-518) (which are the closest prior art), none of the currently cited or previously cited references, considered as a whole and within the context of the ordered combination of elements within the claim, teach “wherein determining each of the plurality of layout configurations comprises: picking a product on top of the first ranking list, retrieving, from a database, rules related to: existing products already assigned for packing, the product, the container, and the rate table, determining whether a container is found in the second ranking list to satisfy the rules… when no container is found in the second ranking list to satisfy the rules, ranking a plurality of new containers to generate a third ranking list, opening a new container that has a lowest cost-per-item among the third ranking list.” 
Therefore independent claims 1 and 15 are novel and non-obvious. Claims 2-14 and 16-21 are also novel and non-obvious as they depend from claims 1 and 15 respectively. 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140172736 A1 to Saha in view of US 6721762 B1 to Levine et al. (Levine), and further in view of US 20050197892 A1 to Bilibin et al. (Bilibin). 

Claim 22: Saha teaches: 

a user interface configured for obtaining a request for a packing instruction from a user (Saha: ¶ 0025 showing user specifies items to be shipped), wherein the request comprises: 
weight information and dimension information of the plurality of products (Saha: ¶ 0025 showing weight and dimensions of products to be shipped), 

With respect to the limitations: 
(wherein the request comprises…) dimension information of one or more containers available for containing the plurality of products, and 
an identification of one or more shipping carriers, 
Saha does not explicitly teach the request defining an identification of a carrier or dimension information of the containers, however, Levine teaches inputting the parameters, e.g. dimensions, associated with containers that are available to pack items in (Levine: Col. 5: 20-25, and Col. 23: 9-32; also see Figs. 12 and 23, and Col. 6: 32-34 and Col. 8: 8-10 showing dimensions include length, width, height, etc.) and inputting information identifying one or more shipping carriers in a user interface (Levine: Fig. 24. and Col. 24: 23-28). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include user input identifying dimensions of the containers and a shipping carrier for determining packing instructions as taught by Levine in the packing configuration system of Saha, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Saha, as modified above, further teaches: 
and a rate table including shipping rate information related to the one or more shipping carrier from a third party based on the request (Saha: ¶ 0028-0029 showing rates associated with a plurality of different containers stored in carrier databases and accessed), and

wherein the processor is configured for: 
ranking the plurality of products based on at least one of their weight information and dimension information to generate a first ranking list (Saha: ¶ 0030 showing sorting items by their size such as volume, as determined using the dimension information), 
ranking the one or more containers based on their dimension information to generate a second ranking list (Saha: ¶ 0031 showing sorting the shipping containers by size such as volume, using their dimension information or volume), 
determining, based on the first ranking list and the second ranking list, a plurality of layout configurations for packing the plurality of products into at least one container selected from the one or more containers (Saha: ¶ 0034, ¶ 0042-0044, ¶ 0080-0083, ¶ 0088-0090, Figs. 4-5 showing plurality of layout configurations determined based on ordering the containers and products by their dimensions),

With respect to the limitation(s): 
obtaining, from the third party, zone information of origin and destination for shipping the plurality of products, 
wherein the rate table comprises shipping rates according to a discount or deal agreed between the user and at least one of the one or more shipping carriers regarding both the zone information of the origin and the zone information of the destination for shipping the plurality of products; 
While Saha teaches shipping rate information (Saha: ¶ 0028-0029) as seen above, and Levine teaches a rate database comprising shipping rates for carriers and the selection of a packing configuration based on the delivery rates assigned to each of the plurality of packing configurations using information from the rate database (Levine: Col. 6: 19-24, Col. 49-53, Col. 19: 45 – Col. 20: 25), but Saha/Levine do not explicitly teach obtaining zone information of an origin and destination for shipments, wherein the rate table includes discount rates based on the origin and destination zones and may include discounts. However, Bilibin teaches obtaining zone information of an origin and destination for shipments, wherein the rate table includes rates based on a zone associated with both the origin and destination (Bilibin ¶ 0302 “Determine the zone ID from CarrierZone table for the given origin/destination postal codes”; also see ¶ 0299 “the rating component of the System uses the origin and destination postal codes 3003. The rating component of the System obtains 3003 the zone id from the zone table 3008 and gathers 3004 the time for deliveries for all available services from the service delivery time table 3009. From the rate table 3010, the rating component obtains services charges for the zone id”), and further notes the rates may include discounts (Bilibin: ¶ 0295). 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the obtained zone information for the origin/destination to determine rates in a rate table of Bilibin in the packing configuration system of Saha/Levine, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art to do so, at the time 

With respect to the limitation: 
selecting a layout configuration from the plurality of layout configurations based on: the rate table, the zone information of the origin, and the zone information of the destination, 
While Saha teaches selecting a lowest cost layout configuration (Saha: ¶ 0094, ¶ 0098; also see ¶ 0041, ¶ 0046-0047 showing selection of optimal configuration minimizing costs), Saha does not explicitly teach selection based directly on the rate table. However, Levine teaches selection of a packing configuration based on the delivery rates assigned to each of the plurality of packing configurations using information from the rate database (Levine: Col. 6: 19-24, Col. 49-53, Col. 19: 45 – Col. 20: 25). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the selection of the layout configuration based on the shipping rate from a rate table of Levine in the packing configuration system of Saha/Levine/Bilibin with a reasonable expectation of success of arriving at the claimed invention, with the motivation to solve the problem that “packing and shipping customer orders remains inefficient and more costly than it needs to be” (Levine: Col. 3: 38-40). 
Therefore, the only element that Saha/Levine do not explicitly teach is that either of a shipping rate table or the packing configuration is based on zone information of the origin and zone information of the destination. However, as seen in the limitations above, Bilibin teaches 

Saha, as modified above, further teaches: 
wherein the selected layout configuration minimizes a cost of shipping the plurality of products (Saha: ¶ 0046-0047, ¶ 0056, ¶ 0094 showing selection of shipping option with the lowest cost), 
generating a visual illustration of the layout configuration (Saha: ¶ 0088-0090 showing visualization of the layout configuration), and 

With respect to the remaining limitation:
providing a packing instruction comprising the visual illustration to the user via the user interface 


Claim 24: Saha/Levine/Bilibin teach claim 22. With respect to the following limitation, Saha/Levine do not explicitly teach, but Bilibin teaches: 
wherein: the zone information is determined by each of the one or more shipping carriers (Bilibin: ¶ 0008-0009, ¶ 0299, ¶ 0302 showing identifying the zone ids set by each of the carriers),
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the zone information determined by carriers as taught by Bilibin in the packing configuration system of Saha/Levine/Bilibin, for the same reasons described in claim 22 above. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140172736 A1 to Saha in view of US 6721762 B1 to Levine et al. (Levine), further in view of US 20050197892 A1 to Bilibin et al. (Bilibin), even further in view of US 20150254758 A1 to Wadhawan et al. (Wadhawan), and even further in view of US 20140279657 A1 to Stowe. 

Claim 23: Saha/Levine/Bilibin teach claim 22. With respect to the limitation: 
wherein: the user interface is further configured for obtaining, regarding each of the one or more shipping carriers, a dimensional weight associated with the at least one container from a third party or the shipping carrier, wherein the dimensional weight is determined based on a volume and a dimensional factor associated with the at least one container; and  42 DM2\895707 3.1U.S. NON-PROVISIONAL PATENT APPLICATION ATTORNEY DOCKET NO. T3974-00002 
the processor is further configured for comparing the dimensional weight with actual weight of the at least one container including the plurality of products to generate a comparison result, wherein the selected layout configuration is selected further based on the comparison result
Saha teaches determining a weight limit associated with the container of a certain size associated with a container from a shipping carrier (Saha: ¶ 0028), and further teaches that the configurations are determined based on the whether an additional item would exceed the weight limit of the particular container (Saha: ¶ 0033, ¶ 0039, ¶ 0062) but does not explicitly teach determining a dimensional weight based on volume and a dimensional factor of the container and using it in the configuration determinations. However, Wadhawan teaches 1) obtaining a dimension weight associated with a container based on volume and a dimensional factor (Wadhawan: ¶ 0053-0054 showing determining dimensional weight associated with the shipping container filled with items using the equation dimensional weight = [(weight capacity of box)/(volume of box)]×(volume of item)) and also teaches 2) using dimensional weight as an attribute for determining box configurations (Wadhawan: ¶ 0055-0057). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the determination of dimensional weight and using the dimensional weight for box configurations as taught by Wadhawan in the packing configuration system of Saha/Levine/Bilibin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in 

With respect to the limitation: 
wherein the rate table comprises shipping rates according to a discount or deal agreed between the user and at least one of the one or more shipping carriers regarding the dimensional weight associated with the at least one container 
Saha teaches that the rate information may include a flat rate for a container irrespective of the number of items that are actually put into such a container, i.e. a “deal” between the user and carriers (Saha: ¶ 0028-0029), but Saha/Levine/Wadhawan do not explicitly teach rate information including a discount or deal between the user and carrier associated with dimensional weights. However, Stowe teaches determining shipping rate information associated with both a dimensional weight (Stowe: ¶ 0049) and a discount associated with shipping a number of packages greater than a threshold number to a particular destination (Stowe: ¶ 0057, ¶ 0062, ¶ 0071), which would imply a discount associated with the dimensional weight if the rate is already determined by dimensional weight as per above. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include discount and dimensional weight information for a shipping rates table as taught by Stowe in the packing configuration system of Saha/Levine/Bilibin/Wadhawan, since the claimed invention is merely a combination .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
February 16, 2021